Lawrence, Judge:
This appeal for reappraisement has been submitted for decision upon a stipulation entered into between the parties.
Upon the agreed facts I find the foreign value of the merchandise to which this appeal relates, as that value is defined in section 402 (c) *557of tbe Tariff Act of 1930, as amended by tbe Customs Administrative Act of 1938, to be tbe proper basis for determining tbe values of said merchandise, and that sucb values are as follows:
Manufacturer’s No. Description of merchandise Canadian dollars
Precision wire wound resistors
214-CE 150 -0.5 Megohm Type WW 5 Resistors_6.05 each
217-CE 238 10,000 Ohms Type WW 3 Resistors_1.50 “
220-CE 546 4,000 Ohms Type WW 3 Resistors_1.50 “
222-CE 375 1.0 Megohm Type WW 5 Resistors_7.90 “
All items less 40% packed
Judgment will be entered accordingly.